AO 257 (Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
                                                                                                                                                  FILED
BY:       COMPLAINT                  INFORMATION                     INDICTMENT                                                                      Dec 16 2020
                                                                                                      Name of District Court, and/or Judge/Magistrate Location
                                                                     SUPERSEDING                                                  SUSANY. SOONG
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
           OFFENSE CHARGED                                                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                  SAN FRANCISCO DIVISION
 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C) - Conspiracy to                     Petty
                                                                                                                                                  SAN FRANCISCO
 Distribute and Possess with Intent to Distribute Fentanyl
 (COUNT ONE);                                                               Minor              DEFENDANT - U.S
  21 U.S.C. §§ 841(a)(1), (b)(1)(B) - Distribution of 100 grams of
 or More of a Mixture and Substance Containing Heroin.                      Misde-
 (COUNT FIVE)                                                               meanor                EMILSON JONATHAN CRUZ MAYORQUIN, AKA PLAYBOY
                                                                            Felony
                                                                                                  DISTRICT COURT NUMBER
PENALTY:       See attached Penalty Sheet.
                                                                                                      CR20-480WHA


                                                                                                                            DEFENDANT
                                PROCEEDING                                                          IS NOT IN CUSTODY
                                                                                                      Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                   1)       If not detained give date any prior
                           DEA (Christopher Frasier)
                                                                                                      summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                           2)       Is a Fugitive
       give name of court
                                                                                             3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                    IS IN CUSTODY
                                                                                             4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                          5)       On another conviction
       which were dismissed on motion
       of:
                                                                       SHOW
                                                                     DOCKET NO.
                                                                                                                                       }         Federal       State

             U.S. ATTORNEY                DEFENSE
                                                           }                                 6)       Awaiting trial on other charges
                                                                                                       If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                      Yes            If "Yes"
       pending case involving this same
       defendant                                                     MAGISTRATE
                                                                                                  Has detainer
                                                                                                  been filed?         No
                                                                                                                                }    give date
                                                                                                                                     filed
                                                                      CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                           } 20-MJ-71783MAG
                                                                                                  DATE OF
                                                                                                  ARREST
                                                                                                                             Month/Day/Year


                                                                                                  Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                         DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form                  DAVID L. ANDERSON                            TO U.S. CUSTODY
                                   U.S. Attorney            Other U.S. Agency

Name of Assistant U.S.                                                                                 This report amends AO 257 previously submitted
Attorney (if assigned)                        SAILAJA M. PAIDIPATY
                                                           ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
             SUMMONS                 NO PROCESS*                 WARRANT             Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                       * Where defendant previously apprehended on complaint, no new summons or
                                                                                     warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                     Date/Time:                                 Before Judge:

        Comments:
                                   $WWDFKPHQWWR3HQDOW\6KHHW
                         8QLWHG6WDWHVY(PLOVRQ&UX]0D\RUTXLQHWDO
                                                 
&RXQW2QH $//'()(1'1$76 ±&RQVSLUDF\WR'LVWULEXWHDQG3RVVHVVZLWK,QWHQWWR
'LVWULEXWH)HQWDQ\O86& D   E  & 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQWV7ZR)RXU6L[DQG6HYHQ &$55(52RQO\ &RXQW7KUHH /(<',6DQG&$55(52
RQO\ ±'LVWULEXWLRQRI)HQWDQ\O86& D   E  & 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW)LYH /(<',6DQG&$55(52RQO\ ±'LVWULEXWLRQRI*UDPVRI0RUHRID0L[WXUH
DQG6XEVWDQFH&RQWDLQLQJ)HQWDQ\O86& D   E  % YL 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW(LJKW &58=RQO\ ±'LVWULEXWLRQRIJUDPVRIRU0RUHRID0L[WXUHDQG6XEVWDQFH
&RQWDLQLQJ+HURLQ86& D   E  % L 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW1LQH %(1(*$60(',1$RQO\ ±,OOHJDO8VHRID&RPPXQLFDWLRQV)DFLOLW\LQ
&RPPLWWLQJ&DXVLQJRU)DFLOLWDWLQJ'UXJ7UDIILFNLQJ86& E 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVH\HDU
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

AO 257 (Rev. 6/78)                                                                                                                FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT   COURT
                                                                         Dec 16 2020
BY:       COMPLAINT              INFORMATION             INDICTMENT                          Name of District Court, and/or Judge/Magistrate Location
                                                                                                                    SUSANY. SOONG
          OFFENSE CHARGED
                                                         SUPERSEDING                                           CLERK,
                                                                                               NORTHERN DISTRICT      U.S. DISTRICT COURT
                                                                                                                 OF CALIFORNIA
                                                                                                            NORTHERN  DISTRICT OF CALIFORNIA
                                                                                                    SAN FRANCISCO DIVISION
 See attached Penalty Sheet                                        Petty                                             SAN FRANCISCO
                                                                   Minor              DEFENDANT - U.S
                                                                   Misde-
                                                                   meanor                LEYDIS Yaneth Cruz
                                                                   Felony
                                                                                         DISTRICT COURT NUMBER
PENALTY:      See attached Penalty Sheet.
                                                                                           CR20-480 WHA



                                                                                                                   DEFENDANT
                              PROCEEDING                                                   IS NOT IN CUSTODY
                                                                                             Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                          1)       If not detained give date any prior
                        DEA (Christopher Frasier)
                                                                                             summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                  2)       Is a Fugitive
       give name of court
                                                                                    3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                           IS IN CUSTODY
                                                                                    4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                 5)       On another conviction
       which were dismissed on motion
       of:
                                                           SHOW
                                                         DOCKET NO.
                                                                                                                              }         Federal         State

            U.S. ATTORNEY             DEFENSE
                                                    }                               6)       Awaiting trial on other charges
                                                                                              If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                             Yes            If "Yes"
       pending case involving this same
       defendant                                         MAGISTRATE
                                                                                         Has detainer
                                                                                         been filed?         No
                                                                                                                       }    give date
                                                                                                                            filed
                                                          CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                    }20-MJ-71783MAG
                                                                                         DATE OF
                                                                                         ARREST
                                                                                                                    Month/Day/Year


                                                                                         Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form             DAVID L. ANDERSON                        TO U.S. CUSTODY
                                U.S. Attorney        Other U.S. Agency

Name of Assistant U.S.                                                                        This report amends AO 257 previously submitted
Attorney (if assigned)                      SAILAJA M. PAIDIPATY
                                                    ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS              NO PROCESS*            WARRANT             Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                              * Where defendant previously apprehended on complaint, no new summons or
                                                                            warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                            Date/Time:                                 Before Judge:

        Comments:
                                   $WWDFKPHQWWR3HQDOW\6KHHW
                         8QLWHG6WDWHVY(PLOVRQ&UX]0D\RUTXLQHWDO
                                                 
&RXQW2QH $//'()(1'1$76 ±&RQVSLUDF\WR'LVWULEXWHDQG3RVVHVVZLWK,QWHQWWR
'LVWULEXWH)HQWDQ\O86& D   E  & 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQWV7ZR)RXU6L[DQG6HYHQ &$55(52RQO\ &RXQW7KUHH /(<',6DQG&$55(52
RQO\ ±'LVWULEXWLRQRI)HQWDQ\O86& D   E  & 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW)LYH /(<',6DQG&$55(52RQO\ ±'LVWULEXWLRQRI*UDPVRI0RUHRID0L[WXUH
DQG6XEVWDQFH&RQWDLQLQJ)HQWDQ\O86& D   E  % YL 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW(LJKW &58=RQO\ ±'LVWULEXWLRQRIJUDPVRIRU0RUHRID0L[WXUHDQG6XEVWDQFH
&RQWDLQLQJ+HURLQ86& D   E  % L 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW1LQH %(1(*$60(',1$RQO\ ±,OOHJDO8VHRID&RPPXQLFDWLRQV)DFLOLW\LQ
&RPPLWWLQJ&DXVLQJRU)DFLOLWDWLQJ'UXJ7UDIILFNLQJ86& E 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVH\HDU
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

AO 257 (Rev. 6/78)                                                                                                                  FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT  COURT
                                                                         Dec 16 2020
BY:       COMPLAINT              INFORMATION             INDICTMENT
                                                                                                                                   SUSANY.Location
                                                                                             Name of District Court, and/or Judge/Magistrate SOONG
                                                         SUPERSEDING                           NORTHERN DISTRICTCLERK, U.S. DISTRICT COURT
                                                                                                                 OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                             NORTHERN  DISTRICT OF CALIFORNIA
                                                                                                    SAN FRANCISCO DIVISION
 See attached Penalty Sheet                                        Petty                                              SAN FRANCISCO
                                                                   Minor              DEFENDANT - U.S
                                                                   Misde-
                                                                   meanor                PAMELA CARRERO
                                                                   Felony
                                                                                         DISTRICT COURT NUMBER
PENALTY:      See attached Penalty Sheet.

                                                                                             CR20-480 WHA


                                                                                                                   DEFENDANT
                              PROCEEDING                                                   IS NOT IN CUSTODY
                                                                                             Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                          1)       If not detained give date any prior
                        DEA (Christopher Frasier)
                                                                                             summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                  2)       Is a Fugitive
       give name of court
                                                                                    3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                           IS IN CUSTODY
                                                                                    4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                 5)       On another conviction
       which were dismissed on motion
       of:
                                                           SHOW
                                                         DOCKET NO.
                                                                                                                              }         Federal      State

            U.S. ATTORNEY             DEFENSE
                                                    }                               6)       Awaiting trial on other charges
                                                                                              If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                             Yes            If "Yes"
       pending case involving this same
       defendant                                         MAGISTRATE
                                                                                         Has detainer
                                                                                         been filed?         No
                                                                                                                       }    give date
                                                                                                                            filed
                                                          CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                    }20-MJ-71783MAG
                                                                                         DATE OF
                                                                                         ARREST
                                                                                                                    Month/Day/Year


                                                                                         Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form             DAVID L. ANDERSON                        TO U.S. CUSTODY
                                U.S. Attorney        Other U.S. Agency

Name of Assistant U.S.                                                                        This report amends AO 257 previously submitted
Attorney (if assigned)                      SAILAJA M. PAIDIPATY
                                                    ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS              NO PROCESS*            WARRANT             Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                              * Where defendant previously apprehended on complaint, no new summons or
                                                                            warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                            Date/Time:                                 Before Judge:

        Comments:
                                   $WWDFKPHQWWR3HQDOW\6KHHW
                         8QLWHG6WDWHVY(PLOVRQ&UX]0D\RUTXLQHWDO
                                                 
&RXQW2QH $//'()(1'1$76 ±&RQVSLUDF\WR'LVWULEXWHDQG3RVVHVVZLWK,QWHQWWR
'LVWULEXWH)HQWDQ\O86& D   E  & 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQWV7ZR)RXU6L[DQG6HYHQ &$55(52RQO\ &RXQW7KUHH /(<',6DQG&$55(52
RQO\ ±'LVWULEXWLRQRI)HQWDQ\O86& D   E  & 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW)LYH /(<',6DQG&$55(52RQO\ ±'LVWULEXWLRQRI*UDPVRI0RUHRID0L[WXUH
DQG6XEVWDQFH&RQWDLQLQJ)HQWDQ\O86& D   E  % YL 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW(LJKW &58=RQO\ ±'LVWULEXWLRQRIJUDPVRIRU0RUHRID0L[WXUHDQG6XEVWDQFH
&RQWDLQLQJ+HURLQ86& D   E  % L 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0LQLPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVHOLIH
    0LQLPXPWHUPRIVXSHUYLVHGUHOHDVH\HDUV
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

&RXQW1LQH %(1(*$60(',1$RQO\ ±,OOHJDO8VHRID&RPPXQLFDWLRQV)DFLOLW\LQ
&RPPLWWLQJ&DXVLQJRU)DFLOLWDWLQJ'UXJ7UDIILFNLQJ86& E 

    0D[LPXPWHUPRILPSULVRQPHQW\HDUV
    0D[LPXPWHUPRIVXSHUYLVHGUHOHDVH\HDU
    0D[LPXPILQH
    0DQGDWRU\VSHFLDODVVHVVPHQW
    )RUIHLWXUH
    3RWHQWLDO,PPLJUDWLRQ&RQVHTXHQFHV

                                                                                                                                                 FILED
AO 257 (Rev. 6/78)
                                                                                                                                                  Dec 16 2020
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT SUSANY.
                                                                              COURT   SOONG
                                                                                                                                           CLERK, U.S. DISTRICT COURT
BY:       COMPLAINT               INFORMATION                INDICTMENT                                                                NORTHERN
                                                                                               Name of District Court, and/or Judge/Magistrate   DISTRICT OF CALIFORNIA
                                                                                                                                               Location
                                                                                                                                                 SAN FRANCISCO
                                                             SUPERSEDING                         NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                           SAN FRANCISCO DIVISION
  21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C) - Conspiracy to             Petty
 Distribute and Possess with Intent to Distribute Fentanyl
 (COUNT ONE ONLY)                                                    Minor              DEFENDANT - U.S
                                                                     Misde-
                                                                     meanor                IVAN MAURO CRUZ MAYORQUIN a/k/a "Mauro Ivan Cruz"
                                                                     Felony
                                                                                           DISTRICT COURT NUMBER
PENALTY:       Maximum term of imprisonment: 20 years;
               Minimum term of supervised release: 3 years;
                                                                                             CR20-480 WHA
               Maximum term of supervised release: life;
               Maximum fine: $1,000,000; Mandatory $100 special assessment;
               Forfeiture; Potential Immigration Consequences.
                                                                                                                     DEFENDANT
                              PROCEEDING                                                     IS NOT IN CUSTODY
                                                                                               Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                            1)       If not detained give date any prior
                         DEA (Christopher Frasier)
                                                                                               summons was served on above charges          
       person is awaiting trial in another Federal or State Court,                    2)       Is a Fugitive
       give name of court
                                                                                      3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                             IS IN CUSTODY
                                                                                      4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                   5)       On another conviction
       which were dismissed on motion
       of:
                                                               SHOW
                                                             DOCKET NO.
                                                                                                                                }         Federal         State

            U.S. ATTORNEY               DEFENSE
                                                        }                             6)       Awaiting trial on other charges
                                                                                                If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                               Yes            If "Yes"
       pending case involving this same
       defendant                                             MAGISTRATE
                                                                                           Has detainer
                                                                                           been filed?         No
                                                                                                                         }    give date
                                                                                                                              filed
                                                              CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                        }20-MJ-71783MAG
                                                                                           DATE OF
                                                                                           ARREST
                                                                                                                      Month/Day/Year


                                                                                           Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                  DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form               DAVID L. ANDERSON                        TO U.S. CUSTODY
                                 U.S. Attorney          Other U.S. Agency

Name of Assistant U.S.                                                                          This report amends AO 257 previously submitted
Attorney (if assigned)                     SAILAJA M. PAIDIPATY
                                                       ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                NO PROCESS*               WARRANT          Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                * Where defendant previously apprehended on complaint, no new summons or
                                                                              warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                              Date/Time:                                 Before Judge:

        Comments:
AO 257 (Rev. 6/78)                                                                                                                        FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT  COURT
                                                                           Dec 16 2020
BY:       COMPLAINT               INFORMATION                INDICTMENT                                                               SUSANY.
                                                                                               Name of District Court, and/or Judge/Magistrate    SOONG
                                                                                                                                               Location
                                                             SUPERSEDING                                            CLERK,
                                                                                                 NORTHERN DISTRICT OF      U.S. DISTRICT COURT
                                                                                                                      CALIFORNIA
          OFFENSE CHARGED                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                           SAN FRANCISCO DIVISION
                                                                                                                               SAN FRANCISCO
  21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C) - Conspiracy to             Petty
 Distribute and Possess with Intent to Distribute Fentanyl
 (COUNT ONE ONLY)                                                    Minor              DEFENDANT - U.S
                                                                     Misde-
                                                                     meanor                ANA MALDONADO
                                                                     Felony
                                                                                           DISTRICT COURT NUMBER
PENALTY:       Maximum term of imprisonment: 20 years;
               Minimum term of supervised release: 3 years;
               Maximum term of supervised release: life;                               CR20-480 WHA
               Maximum fine: $1,000,000; Mandatory $100 special assessment;
               Forfeiture; Potential Immigration Consequences.
                                                                                                                     DEFENDANT
                              PROCEEDING                                                     IS NOT IN CUSTODY
                                                                                               Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                            1)       If not detained give date any prior
                         DEA (Christopher Frasier)
                                                                                               summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                    2)       Is a Fugitive
       give name of court
                                                                                      3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                             IS IN CUSTODY
                                                                                      4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                   5)       On another conviction
       which were dismissed on motion
       of:
                                                               SHOW
                                                             DOCKET NO.
                                                                                                                                }         Federal     State

            U.S. ATTORNEY               DEFENSE
                                                        }                             6)       Awaiting trial on other charges
                                                                                                If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                               Yes            If "Yes"
       pending case involving this same
       defendant                                             MAGISTRATE
                                                                                           Has detainer
                                                                                           been filed?         No
                                                                                                                         }    give date
                                                                                                                              filed
                                                              CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                        }20-MJ-71783MAG
                                                                                           DATE OF
                                                                                           ARREST
                                                                                                                      Month/Day/Year


                                                                                           Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                  DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form               DAVID L. ANDERSON                        TO U.S. CUSTODY
                                 U.S. Attorney          Other U.S. Agency

Name of Assistant U.S.                                                                          This report amends AO 257 previously submitted
Attorney (if assigned)                     SAILAJA M. PAIDIPATY
                                                       ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                NO PROCESS*               WARRANT          Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                * Where defendant previously apprehended on complaint, no new summons or
                                                                              warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                              Date/Time:                                 Before Judge:

        Comments:
AO 257 (Rev. 6/78)                                                                                                                        FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT  COURT
                                                                           Dec 16 2020
BY:       COMPLAINT               INFORMATION                INDICTMENT                                                               SUSANY.
                                                                                               Name of District Court, and/or Judge/Magistrate    SOONG
                                                                                                                                               Location
                                                             SUPERSEDING                                            CLERK,
                                                                                                 NORTHERN DISTRICT OF      U.S. DISTRICT COURT
                                                                                                                      CALIFORNIA
          OFFENSE CHARGED                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                           SAN FRANCISCO DIVISION
                                                                                                                               SAN FRANCISCO
  21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C) - Conspiracy to             Petty
 Distribute and Possess with Intent to Distribute Fentanyl
 (COUNT ONE ONLY)                                                    Minor              DEFENDANT - U.S
                                                                     Misde-
                                                                     meanor                ADONIS TORRES
                                                                     Felony
                                                                                           DISTRICT COURT NUMBER
PENALTY:       Maximum term of imprisonment: 20 years;
               Minimum term of supervised release: 3 years;
               Maximum term of supervised release: life;                                     CR20-480 WHA
               Maximum fine: $1,000,000; Mandatory $100 special assessment;
               Forfeiture; Potential Immigration Consequences.
                                                                                                                     DEFENDANT
                              PROCEEDING                                                     IS NOT IN CUSTODY
                                                                                               Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                            1)       If not detained give date any prior
                         DEA (Christopher Frasier)
                                                                                               summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                    2)       Is a Fugitive
       give name of court
                                                                                      3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                             IS IN CUSTODY
                                                                                      4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                   5)       On another conviction
       which were dismissed on motion
       of:
                                                               SHOW
                                                             DOCKET NO.
                                                                                                                                }         Federal     State

            U.S. ATTORNEY               DEFENSE
                                                        }                             6)       Awaiting trial on other charges
                                                                                                If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                               Yes            If "Yes"
       pending case involving this same
       defendant                                             MAGISTRATE
                                                                                           Has detainer
                                                                                           been filed?         No
                                                                                                                         }    give date
                                                                                                                              filed
                                                              CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                        }20-MJ-71783MAG
                                                                                           DATE OF
                                                                                           ARREST
                                                                                                                      Month/Day/Year


                                                                                           Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                  DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form               DAVID L. ANDERSON                        TO U.S. CUSTODY
                                 U.S. Attorney          Other U.S. Agency

Name of Assistant U.S.                                                                          This report amends AO 257 previously submitted
Attorney (if assigned)                     SAILAJA M. PAIDIPATY
                                                       ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                NO PROCESS*               WARRANT          Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                * Where defendant previously apprehended on complaint, no new summons or
                                                                              warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                              Date/Time:                                 Before Judge:

        Comments:
AO 257 (Rev. 6/78)
                                                                                                                                             FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT
                                                                            DecCOURT
                                                                               16 2020

BY:       COMPLAINT                INFORMATION                   INDICTMENT                                                   SUSANY. SOONG
                                                                                                  Name of District Court, and/or Judge/Magistrate Location
                                                                                                                         CLERK, U.S. DISTRICT COURT
                                                                 SUPERSEDING                        NORTHERN DISTRICT OF  CALIFORNIA
                                                                                                                      NORTHERN  DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                                               SAN FRANCISCO
                                                                                                         SAN FRANCISCO DIVISION
  21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C) - Conspiracy to                Petty
 Distribute and Possess with Intent to Distribute Fentanyl
 (COUNT ONE)                                                            Minor              DEFENDANT - U.S
 21 U.S.C. § 843(b) - Illegal Use of a Communications Facility
 in Committing, Causing, or Facilitating Drug Trafficking               Misde-
 (COUNT NINE)                                                           meanor                MAYER BENEGAS-MEDINA
                                                                        Felony
                                                                                              DISTRICT COURT NUMBER
PENALTY:       See attached Penalty Sheet.

                                                                                                 CR20-480 WHA


                                                                                                                        DEFENDANT
                              PROCEEDING                                                        IS NOT IN CUSTODY
                                                                                                  Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                               1)       If not detained give date any prior
                          DEA (Christopher Frasier)
                                                                                                  summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                       2)       Is a Fugitive
       give name of court
                                                                                         3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                IS IN CUSTODY
                                                                                         4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                      5)       On another conviction
       which were dismissed on motion
       of:
                                                                   SHOW
                                                                 DOCKET NO.
                                                                                                                                   }         Federal         State

             U.S. ATTORNEY               DEFENSE
                                                         }                               6)       Awaiting trial on other charges
                                                                                                   If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                  Yes            If "Yes"
       pending case involving this same
       defendant                                                 MAGISTRATE
                                                                                              Has detainer
                                                                                              been filed?         No
                                                                                                                            }    give date
                                                                                                                                 filed
                                                                  CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                         } 20-MJ-71816MAG
                                                                                              DATE OF
                                                                                              ARREST
                                                                                                                         Month/Day/Year


                                                                                              Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                     DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form                DAVID L. ANDERSON                          TO U.S. CUSTODY
                                  U.S. Attorney           Other U.S. Agency

Name of Assistant U.S.                                                                             This report amends AO 257 previously submitted
Attorney (if assigned)                       SAILAJA M. PAIDIPATY
                                                         ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                 NO PROCESS*                  WARRANT         Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                   * Where defendant previously apprehended on complaint, no new summons or
                                                                                 warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                 Date/Time:                                 Before Judge:

        Comments:
